— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered May 2, 1980, which denied the petition and dismissed the writ. Appeal dismissed as moot, without costs or disbursements. The appeal is moot since petitioner has completed serving the sentence upon which he was paroled. Were we to reach the merits of the claims asserted in the petition, we would affirm the judgment (see People ex rel. Cambaren v Scully, 80 AD2d 625; People ex rel. Feldt v Sheriff of Orange County, 79 AD2d 716). Mollen, P.J., Margett, O’Connor and Weinstein, JJ., concur.